Citation Nr: 1224289	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-29 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected bilateral pes planus.  

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran had active service from March 1994 to December 1996, and from May 2000 to September 2003.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of June 2006 and July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied a disability rating in excess of 10 percent for service-connected pes planus, denied a TDIU, and granted a disability rating of 30 percent for service-connected PTSD, effective from December 2005.  The evaluation for PTSD was temporarily increased to 100 percent on several occasions due to hospital treatment, see 38 C.F.R. § 4.29 (2011), and a 100 percent schedular for rating for PTSD was assigned effective February 1, 2009.  

In October 2008, the Veteran requested a videoconference hearing before a member of the Board.  In November 2011, he withdrew his request for a Board hearing.  Accordingly, the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e) (2011).


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the claim for increased rating in excess of 10 percent for bilateral pes planus.

2.  A December 15, 2005 VA treatment record reflects the need for the Veteran to be hospitalized due to exacerbation of PTSD symptoms.

3.  Throughout the rating period on appeal from December 15, 2005, PTSD has more nearly approximated total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living. 

4.  As a 100 percent schedular disability rating is assigned for service-connected PTSD throughout the entire increased rating period from December 15, 2005, there remain no questions of law or fact to be decided regarding TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of an increased disability rating for bilateral pes planus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, throughout the rating period on appeal from December 15, 2005, the criteria for a 100 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.157, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9411 (2011).

3.  The assignment of a 100 percent schedular evaluation for the PTSD in this case renders the TDIU appeal moot.  38 C.F.R. § 4.16(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Disability Rating for Bilateral Pes Planus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in an October 2011 submission, the Veteran indicated that he wanted to withdraw the appeal for an increased rating in excess of 10 percent for the service-connected bilateral pes planus.  The Veteran has withdrawn the appeal for an increased disability rating for service-connected bilateral pes planus; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and the appeal as to this issue is dismissed.

Duties to Notify and Assist

The claim of increased rating for service-connected PTSD has been considered with respect to VA's duties to notify and assist.  The Board herein grants a 100 percent schedular disability rating for PTSD throughout the entire increased rating period on appeal from December 15, 2005, which is a complete grant of all benefits sought.  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As explained in this decision, the grant of a 100 percent schedular disability rating that covers the entire period of TDIU claim moots the TDIU claim on appeal.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim (for TDIU) cannot be substantiated because there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Increased Disability Rating for PTSD

The present appeal for increased rating for PTSD involves the Veteran's appeal for a disability rating for PTSD in excess of 10 percent for the rating period from December 15, 2005.  Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  
38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's service-connected PTSD has been rated under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.   

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

The Veteran is seeking an increased schedular rating for PTSD prior to February 1, 2009.  Service connection was granted for PTSD effective from May 2004, and an initial 10 percent rating was assigned.  On December 30, 2005, the Veteran filed a claim for an increased rating for PTSD, noting that he had recently been hospitalized at a VA medical facility.  

A December 15, 2005 VA treatment record reflects the need for the Veteran to be hospitalized due to exacerbation of PTSD symptoms.  The Board finds the VA treatment entries dated December 15, 2005 constitute an informal claim for increased rating for PTSD under 38 C.F.R. § 3.157(b), which provides that, if a formal claim for compensation has previously been allowed, a report of examination or hospitalization can be accepted as an informal claim for benefits.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  38 C.F.R. § 3.157(b).  In this case, as December 15, 2005 is a date prior to the date of receipt of the claim for increase that was submitted by the Veteran two weeks later after being discharged from VA hospitalization (claim received December 30, 2005), the Board will recognize the claim date for increased rating for PTSD of December 15, 2005.  

In a June 2006 rating decision on appeal, the rating for PTSD was increased to 30 percent, effective from the date of the claim, and a temporary 100 percent rating was assigned for the period from March 2, 2006, through June 30, 2006.  Thereafter, the rating reverted to 30 percent.  See 38 C.F.R. § 4.29.  Temporary total ratings for hospital treatment were granted for three other periods: August 10 to September 30, 2006, June 22 to July 31, 2007, and October 8, 2007 to January 31, 2009.  Since February 1, 2009, a 100 percent schedular rating has been continuously in effect.  

Although the Veteran did not file a notice of disagreement with respect to the June 2006 rating decision, he submitted new evidence in September 2006, within the one-year period to file an appeal, along with a statement to the effect that he wished to "reopen" the claim for an increased rating for PTSD.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  The new evidence submitted in September 2006 is considered to have been filed in connection with the December 2005 claim.  Accordingly, the December 2005 claim for increased rating for PTSD remains open and forms the basis for the current appeal.  See Young v. Shinseki, 22 Vet. App. 461 (2009); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

From the beginning of the rating period on December 15, 2005, the only periods for which a schedular rating less than 100 percent is in effect are the following: from December 30, 2005 to March 1, 2006; from July 1, 2006 to August 9, 2006; from October 1, 2006 to June 21, 2007; and from August 1, 2007 to October 7, 2007.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).

After a review of all the evidence, the Board finds that, for the entire increased rating period from December 15, 2005, the Veteran's service-connected PTSD has been characterized by total occupational and social impairment, with persistent hallucinations, persistent danger of hurting himself and others, and inability to perform activities of daily living, which more nearly approximates the criteria for a 100 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

The claims file contains VA outpatient treatments records dated between December 2005 and February 2006, which reflect that the Veteran sought treatment on December 15, 2005, when he reported marital problems, increased alcohol consumption, and feeling overwhelmed.  On examination in December 2005, he was angry, irritable, and tearful.  His mood was depressed and he had paranoid thoughts.  He reported having homicidal ideas toward his wife, as well as thoughts of overdosing on his medication.  The  GAF was assessed as 30, and the Veteran was admitted as an inpatient for safety and treatment.  Throughout the treatment period, he continued to express suicidal and homicidal thoughts.  His memory, insight, judgment, and concentration were poor.  The Veteran admitted to having auditory and visual hallucinations related to the war.  He was deemed to have "severe and persistent" mental illness.  After six days, the Veteran's symptoms had improved, the GAF was assessed as 60, and he was discharged.  

VA treatment records reflect that the Veteran sought treatment on January 6, 2006, when he reported hearing voices telling him to do things, and he was afraid that he would hurt someone.  He was admitted for observation, and the GAF was assessed as 45.  He continued to complain of flashbacks, nightmares, and homicidal ideas.  He was discharged after three days.  

The Veteran was examined by VA on June 1, 2006, when he was discharged from an inpatient program.  At that time, he had normal, logical speech and his thought process was intact.  He acknowledged some perceptual distortion, to include auditory and visual hallucination and strange dreams.  He also had some paranoid thinking.  The GAF at the time of discharge was 60.  

The Veteran was afforded a VA examination on June 8, 2006.  He reported that he experienced nightmares and flashbacks of traumatic experiences in service.  He described anger and irritability, as well as nervousness, depression, and poor concentration.  On examination, the Veteran's speech was coherent and relevant.  He denied hallucinations and suicidal or homicidal ideation.  His insight and judgment were intact, but he had constricted affect and increased startle response.  The examiner diagnosed PTSD, moderate, and assessed the GAF as 60.  A treatment record of June 19, 2006, indicates that the Veteran was removed from a substance abuse program for lack of attendance.  

The claims file contains a VA discharge summary of September 21, 2006.  The Veteran was released from inpatient treatment, and he was deemed to have "developed a sense of control over his feeling states and emotions."  It was also noted, however, that "the symptoms of chronic, severe PTSD still persist and fluctuate."  The Veteran's GAF was assessed as 35, and the examiner opined that he was "not employable due to chronic severe PTSD, permanent with persistent symptoms and frequent flare ups."

VA outpatient treatment records indicate that the Veteran was examined on October 2, 2006, in order to initiate aftercare following his return from an intensive PTSD inpatient program.  At that time, he continued to experience nightmares, avoidance, hypervigilance, insomnia, and irritability.  He reported that he was unable to be still and needed to move constantly.  He continued to report such symptoms through January 2007, as he intermittently attended group therapy for PTSD.  

The Veteran was afforded a VA mental health examination in May 2007.  He reported at that time that he was still attending an aftercare group and taking antidepressant medication.  He lived with his wife but described his marriage relationship as one marked by conflict.  He stated that he had no interest or activities and spent his time sitting on the porch "just looking."  At the same time, he stated that he was very nervous and irritable and unable to sit still.  On examination, the Veteran's speech was clear, coherent, and relevant, although his mood was irritable and his affect slightly blunted.  He said that he experienced daily depression and nightmares related to war every night.  The Veteran did not know what year it was when first asked, and he was unable to cite any current events.  

In May 2007, the Veteran admitted auditory and visual hallucinations.  There was no evidence of delusions or thought disorder, but there was paranoid ideation.  He denied current suicidal ideation but admitted that it was present a couple of months earlier.  He endorsed a suicide attempt as well as some homicidal ideation.  The Veteran reported that he had flashbacks and intrusive thoughts of Iraq on a daily basis, which he struggled to suppress.  He reported hypervigilance, hyperactive startle response, and problems controlling his anger and irritability.  The examiner noted that the Veteran had no social contacts, and he also showed poor concentration.  The examiner assessed the GAF as 58.

The VA examiner in May 2007 stated that it was not clear whether the Veteran's psychotic symptoms represented PTSD with psychotic features or another psychotic disorder.  In her opinion, though, it was at least as likely as not that the Veteran "shows some type of schizophrenia, most likely of the paranoid type."  The VA examiner opined that the irritability, anger, hypervigilance, inappropriate social behavior, and psychotic symptoms would interfere with the ability to maintain gainful employment.

The claims file contains a discharge record dated August 3, 2007, which reflects that the Veteran was admitted for inpatient treatment on June 22, 2007.  He completed a 28-day substance abuse program and then requested to transition into a work therapy program; however, he abruptly requested to be released in order to attend to "important business" and was discharged against medical advice on July 27, 2007.  At the time of discharge, he was taking one medication for PTSD and two others for "nerves," and his GAF was assessed as 50.  

On review of all the evidence above, the Board finds that, for the entire increased rating period, the Veteran's PTSD has been characterized as nightmares, flashbacks, intrusive thoughts, hypervigilance, difficulty concentrating, irritability, social avoidance, and trouble sleeping, as well as more serious symptoms such as persistent hallucinations, persistent danger of hurting himself and others, and paranoid thinking, which cause total occupational and social impairment.  The Veteran's psychiatric symptoms have been relatively consistent and have resulted in numerous and frequent hospitalizations.  Throughout the rating period on appeal, the record reflects that there were only brief intervals between hospitalizations, which indicates that the Veteran is unable to manage his symptoms outside of a clinical setting.  Moreover, two different VA examiners found the Veteran's PTSD symptoms to be so severe as to prevent him from working.  The Board finds that this level of impairment warrants a 100 percent rating under Diagnostic Code 9411 for the period from December 15, 2005.  

The Board has weighed and considered the GAF scores during the entire rating period, which have varied between 35 and 60.  A GAF score of 31-40 indicates some impairment in reality testing or communication or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, while a GAF score of 41-50 indicates serious symptoms, such as suicidal ideation, or serious impairment in social, occupational, or school functioning.  While the Veteran's GAF scores have often been assessed as 60, which represents only moderate symptoms, the Board finds that his symptomatology, as consistently observed by multiple medical providers over time, is more probative as to the Veteran's level of impairment due to PTSD.  

In summary, throughout the rating period, the Veteran's psychiatric symptomatology manifested by his PTSD causes total occupational and social impairment, and the criteria for a disability rating of 100 percent for PTSD have been more nearly approximated.  Resolving reasonable doubt in the Veteran's favor, throughout the rating period on appeal from December 15, 2005, the criteria for a 100 percent disability rating for PTSD are met.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.


TDIU

In February 2006, the Veteran filed a claim for TDIU (VA Form 21-8940).  On the TDIU claim form, he wrote that he had to quit his job due to PTSD, for which he had filed a claim for increased rating.  As the claim for TDIU was filed in February 2006, and was asserted to be based on worsening PTSD, for which the Veteran was hospitalized in December 2005, the claim for TDIU may be considered as having arisen in the context of the claim for increased rating for PTSD so as to have arisen as of December 15, 2005.  The December 15, 2005 informal claim for increase for PTSD, in the form of VA treatment records that showed exacerbation of symptoms of PTSD and the need for inpatient treatment, also suggests the Veteran was unemployable during hospitalization so as to raise an informal claim for TDIU as of the same date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  Based on the Board's findings in this decision, the Veteran has been awarded a 100 percent (total) schedular disability rating for the service-connected PTSD, effective from December 15, 2005, the date of informal claim for an increased rating for PTSD, as well as the date of receipt of informal claim for TDIU. See Rice, 22 Vet. App. 447.  Accordingly, the Board finds that the assignment of a 100 percent schedular rating for PTSD in this case to December 15, 2005 renders the TDIU claim moot, and it must be denied.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is warranted, a veteran is not also entitled to TDIU).

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes, in November 2009 the VA General Counsel  withdrew VAOPGCPREC 6-99.

The facts in this Veteran's case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent disability rating for PTSD was granted, a TDIU ("total rating") was granted based primarily on the PTSD disability, the TDIU substituted for the "total" rating, and the Veteran only later claimed and was granted service connection and multiple separate disability ratings that, apart from the PTSD, combined to at least 60 percent.  In the current Veteran's case, as distinguished from Bradley, the Board has granted a 100 percent ("total") schedular disability rating for the service-connected PTSD, which results in the 100 percent schedular disability rating being assigned for PTSD, as distinguished from a less than total schedular rating (of 70 percent) in Bradley that was only made "total" by operation of TDIU.  In the current Veteran's case, subsequent to the grant of the "total" (100 percent schedular) disability rating for PTSD, the Veteran also has not claimed or been granted service connection and/or ratings that combined to a separate 60 percent disability rating.  In the current case, where the (informal) claim for increased rating for PTSD was received on December 15, 2005, and the TDIU informal claim was received on the same date (with formal claim received in February 2006), there is no subsequent claim for TDIU following the date of grant of increased rating, and the schedular 100 percent disability rating covers the entire period of TDIU claim on appeal.  

In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The Veteran's case currently on appeal is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel because neither the Veteran nor the evidence has in fact subsequently claimed TDIU based on a separate service-connected disability (other than PTSD).  Service connection and ratings were already in effect for disabilities of bilateral pes planus (10 percent) and scars from excision of right forearm lipoma (0 percent).  To the contrary, in the claim for TDIU (form received February 2006), the Veteran indicated that the TDIU should be based on the PTSD.  In contrast to the hypothetical scenario in which the VA General Counsel (in November 2009) interpreted a logical extension of Bradley where a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, in this case, first, the Veteran did not make a subsequent claim for TDIU; rather, the TDIU claim was filed simultaneously with the December 15, 2005 claim for increase for PTSD, in the form of VA treatment records that showed exacerbation of symptoms of PTSD and the need for inpatient treatment, certainly rendering the Veteran unemployable during hospitalization.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Second, the Veteran has neither claimed nor asserted that unemployability is due to the other service-connected disabilities of pes planus and scar disability.  The Veteran has never suggested that the pes planus rendered him unemployable, and withdrew the appeal for increased rating for pes planus after receiving the 100 percent schedular rating for PTSD.  Neither the Veteran nor the evidence has claimed or suggested unemployability due to the scar rated as 0 percent disabling.  In this case, the 

Veteran has not in fact subsequently claimed TDIU based on a separate disability (other than PTSD).  For these reasons, the TDIU claim was rendered moot by the grant of 100 percent disability rating for PTSD, with no remaining questions of law or fact to be decided regarding TDIU. 


ORDER

The appeal for a disability rating in excess of 10 percent for service-connected bilateral pes planus is dismissed.

For the entire rating period on appeal from December 15, 2005, a 100 percent disability rating for PTSD is granted.  

As a 100 percent schedular disability rating for PTSD has been granted, the appeal for TDIU has been rendered moot, and is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


